1

2

3

4

5

6
                              UNITED STATES DISTRICT COURT
7
                                     DISTRICT OF NEVADA
8
                                               ***
9

10    OMAR AYALA,                                       Case No. 2:17-cv-02093-RFB-VCF
11                                    Petitioner,
            v.                                          ORDER
12

13    BRIAN E. WILLIAMS, SR., et al.,
14                                Respondents.
15

16
     Introduction
17
           This action is a petition for writ of habeas corpus by Nevada prisoner Omar Ayala.
18
     The respondents have filed a motion to dismiss Ground 7 of Ayala’s second amended
19
     habeas petition on the ground that the claim is barred by the statute of limitations and
20
     unexhausted in state court. The Court will grant the motion to dismiss, and will dismiss
21
     Ground 7 as barred by the statute of limitations. The Court will set a schedule for the
22
     respondents to file an answer responding to Ayala’s remaining claims.
23
     Background
24
           In its order on Ayala’s direct appeal, the Nevada Supreme Court described the
25
     factual background of this case as follows:
26
                 Appellant Omar Ayala and his codefendants Angel Perez and
27         Francisco Cruz attended an illegal street race and attempted to rob a car
           belonging to another group of men, then started shooting at them, killing
28         one person. Ayala and his codefendants were apprehended shortly after
                                                    1
            the incident. Ayala admitted to the police that he brought a handgun to the
1           race, that he and his codefendants planned to rob the owner of another
            vehicle, that he fired his gun while outside of his vehicle, that he may have
2           been responsible for shooting the victim, and that he fired his gun out of the
            window of the car as he and his group fled the scene.
3
     Order of Affirmance, Exhibit 122, p. 1 (ECF No. 16-2, p. 2). After a jury trial in Nevada’s
4
     Eighth Judicial District Court (Clark County), Ayala was convicted of conspiracy to commit
5
     robbery, attempted robbery with the use of a deadly weapon, second-degree murder with
6
     the use of a deadly weapon, attempted murder with the use of a deadly weapon, assault
7
     with a deadly weapon, and discharging a firearm out of a motor vehicle. See id.; see also
8
     Judgment of Conviction, Exhibit 105 (ECF No. 15-10).
9
            The Nevada Supreme Court affirmed the judgment of conviction on June 20, 2012.
10
     See Order of Affirmance, Exhibit 122 (ECF No. 16-2).
11
            Ayala filed a post-conviction petition for writ of habeas corpus in the state district
12
     court on June 6, 2013. See Petition for Writ of Habeas Corpus (Post-Conviction), Exhibit
13
     126 (ECF No. 16-6). The state district court held an evidentiary hearing (see Transcript
14
     of Evidentiary Hearing, Exhibit 135 (ECF No. 17-7)), and then denied Ayala’s petition on
15
     January 27, 2016. See Order Denying Petition, Exhibit 136 (ECF No. 17-8). Ayala
16
     appealed, and the Nevada Supreme Court affirmed on May 9, 2017. See Order of
17
     Affirmance, Exhibit 150 (ECF No. 18-3). The Nevada Supreme Court’s remittitur was
18
     issued on June 5, 2017. See Remittitur, Exhibit 152 (ECF No. 18-5).
19
            Ayala submitted his original pro se federal habeas corpus petition for filing,
20
     initiating this action, on July 31, 2017 (ECF No. 1-1).
21
            Counsel was appointed for Ayala, and, with counsel, he filed a first amended
22
     habeas petition on September 15, 2017 (ECF No. 8), and a second amended habeas
23
     petition on January 23, 2018 (ECF No. 23). Ayala’s second amended petition includes
24
     the following claims:
25
            Ground 1: Ayala’s federal constitutional rights were violated as a result of
26          “the state district court’s failure to dismiss the tainted jury pool.” Second
            Amended Petition (ECF No. 23), pp. 7-11.
27

28
                                                  2
     Ground 2: Ayala’s federal constitutional rights were violated because of
1    “the state district court’s denial of Ayala’s Batson challenge to the State’s
     striking of two African Americans from the jury pool.” Id. at 11-12.
2
     Ground 3: Ayala’s federal constitutional rights were violated because of
3    “the state district court’s denial of the motion to sever the trial of the
     defendants.” Id. at 13-14.
4
     Ground 4: Ayala’s federal constitutional rights were violated because of
5    prosecutorial misconduct. Id. at 14-16.
6    Ground 5: Ayala’s federal constitutional rights were violated because “the
     jury was not properly instructed on the elements of second degree felony
7    murder.” Id. at 17-20.
8    Ground 6: Ayala’s federal constitutional rights were violated as a result of
     ineffective assistance of counsel, because his trial counsel failed “to file a
9    motion to suppress [his] statements to the police.” Id. at 21-23.
10   Ground 7: Ayala’s federal constitutional rights were violated as a result of
     ineffective assistance of counsel, because his trial counsel failed “to consult
11   and hire an expert to challenge the toolmark identification evidence.” Id. at
     24-25.
12
     Ground 8: Ayala’s federal constitutional rights were violated because his
13   trial counsel was ineffective for “conceding Ayala’s guilt.” Id. at 25-27.
14   Ground 9: Ayala’s federal constitutional rights were violated because his
     trial counsel was ineffective “for failing to raise a claim of self defense.” Id.
15   at 27-28.
16   Ground 10: Ayala’s federal constitutional rights were violated because his
     “trial counsel was ineffective for failing to file a motion to sever his case from
17   that of his co-defendants.” Id. at 28-30.
18   Ground 11: Ayala’s federal constitutional rights were violated because his
     “trial counsel was ineffective for failing to investigate key defense witness
19   Angela Soloranzo.” Id. at 30-31.
20   Ground 12: Ayala’s federal constitutional rights were violated because his
     “trial counsel was ineffective for failing to introduce shell casings later found
21   at the crime scene.” Id. at 31.
22   Ground 13: Ayala’s federal constitutional rights were violated because “trial
     counsel was ineffective for failing to object to testimony concerning
23   uncharged bad acts.” Id. at 32-33.
24   Ground 14: Ayala’s federal constitutional rights were violated because
     “appellate counsel was ineffective for failing to properly brief an issue of
25   prosecutorial misconduct arising from the State’s improper use of the term
     “gangsta.” Id. at 34-35.
26
     Ground 15: Ayala’s federal constitutional rights were violated because
27   “appellate counsel was ineffective for failing to raise the claim that Ayala’s
     sentence was cruel and unusual punishment.” Id. at 36-37.
28
                                             3
            Ground 16: Ayala’s federal constitutional rights were violated because
1           “appellate counsel was ineffective for failing to raise the claim that the trial
            court violated Ayala’s right to due process when it improperly canvassed
2           Ayala about trial counsel’s concession of guilt.” Id. at 37-38.
3           Ground 17: “The cumulative error of trial and appellate counsel’s
            ineffectiveness” violated Ayala’s federal constitutional rights. Id. at 38-39.
4

5           On March 26, 2018, Respondents filed a motion to dismiss (ECF No. 25), arguing

6    that Ground 7 of Ayala’s second amended petition is barred by the statute of limitations

7    and unexhausted in state court. On May 23, 2018, Ayala filed an opposition to the motion

8    to dismiss (ECF No. 27), and on May 25, 2018, Respondents filed a reply (ECF No. 28).

9    Discussion

10          The Antiterrorism and Effective Death Penalty Act (AEDPA), enacted in 1996,

11   established a one-year statute of limitations for federal habeas petitions filed by prisoners

12   challenging state convictions or sentences; the statue provides:

13                 (1) A 1-year period of limitation shall apply to an application for a writ
            of habeas corpus by a person in custody pursuant to the judgment of a State
14          court. The limitation period shall run from the latest of --
15                        (A) the date on which the judgment became final by
                   the conclusion of direct review or the expiration of the time for
16                 seeking such review;
17                        (B) the date on which the impediment to filing an
                   application created by State action in violation of the
18                 Constitution or laws of the United States is removed, if the
                   applicant was prevented from filing by such State action;
19
                          (C) the date on which the constitutional right asserted
20                 was initially recognized by the Supreme Court, if the right has
                   been newly recognized by the Supreme Court and made
21                 retroactively applicable to cases on collateral review; or
22                        (D) the date on which the factual predicate of the claim
                   or claims presented could have been discovered through the
23                 exercise of due diligence.
24   28 U.S.C. 2244(d)(1).

25          The AEDPA statute of limitations is tolled during the time that a properly filed

26   application for state post-conviction or other collateral review is pending in state court.

27   See 28 U.S.C. § 2244(d)(2).

28
                                                   4
1           A habeas petitioner is entitled to equitable tolling of the AEDPA statute of

2    limitations if the petitioner shows “‘(1) that he has been pursuing his rights diligently, and

3    (2) that some extraordinary circumstance stood in his way’ and prevented timely filing.”

4    Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408,

5    418 (2005)); Ramirez v. Yates, 571 F.3d 993, 997 (9th Cir. 2009).

6           Ayala’s conviction became final, for purposes of the statute of limitations analysis,

7    on September 18, 2012, which was ninety days after the Nevada Supreme Court ruled

8    on his direct appeal. See Order of Affirmance, Exhibit 122 (ECF No. 16-2).

9           Ayala initiated his state habeas action 261 days later, on June 6, 2013, tolling the

10   statute of limitations under 28 U.S.C. § 2244(d)(2). See Petition for Writ of Habeas Corpus

11   (Post-Conviction), Exhibit 126 (ECF No. 16-6). Ayala’s state habeas action concluded,

12   and the tolling ended, on June 5, 2017, when the Nevada Supreme Court issued its

13   remittitur after affirming the denial of his state habeas petition. See Remittitur, Exhibit 152

14   (ECF No. 18-5).

15          The remaining 104 days of the limitations period ran out on September 17, 2017.

16   Ayala’s original petition in this case (ECF No. 1-1), submitted for filing on July 31, 2017,

17   and his first amended petition (ECF No. 8), filed September 15, 2017, were filed before

18   that date, and were timely filed. Ayala’s second amended petition (ECF No. 23), filed

19   January 23, 2018, was filed after the expiration of the limitations period.

20          Therefore, the question whether the claims in Ayala’s second amended petition

21   are barred by the statute of limitations turns on the determination whether those claims

22   relate back to his original petition or first amended petition.

23          In Mayle v. Felix, 545 U.S. 644 (2005), the Supreme Court held that “[s]o long as

24   the original and amended petitions state claims that are tied to a common core of

25   operative facts, relation back will be in order,” but “[a]n amended habeas petition ... does

26   not relate back (and thereby escape AEDPA’s one-year time limit) when it asserts a new

27   ground for relief supported by facts that differ in both time and type from those the original

28   pleading set forth.” Mayle, 545 U.S. at 650, 664.
                                                   5
1           Respondents’ contend that Ground 7 in Ayala’s second amended petition does not

2    relate back to any claim in Ayala’s original or first amended petition. See Motion to

3    Dismiss (ECF No. 25), p. 12. In Ground 7, Ayala claims that his federal constitutional

4    rights were violated as a result of ineffective assistance of counsel, because his trial

5    counsel failed “to consult and hire an expert to challenge the toolmark identification

6    evidence.” See Second Amended Petition (ECF No. 23), pp. 24-25.

7           In response, Ayala argues that Ground 7 relates back to Grounds 6C, 6D and 6F

8    of his first amended petition. See Opposition to Motion to Dismiss (ECF No. 27), pp. 5-6.

9    Ground 6C of Ayala’s first amended petition was a claim that his trial counsel was

10   ineffective for not asserting that he acted in self-defense. See First Amended Petition

11   (ECF No. 8), pp. 41-42. Ground 6D of Ayala’s first amended petition was a claim that his

12   trial counsel was ineffective for not moving to sever his case from that of his co-

13   defendants. See id. at 42-44. Ground 6F of Ayala’s first amended petition was a claim

14   that his trial counsel was ineffective for failing to introduce into evidence shell casings

15   found at the crime scene, because “[t]he presence of shell casings supports what could

16   have been a self-defense theory, and certainly for example meets the ‘some’ evidence

17   standard to have received a jury instruction concerning self-defense.” See Id. at 45-46.

18   There is nothing alleged in any of those claims regarding the State’s toolmark evidence.

19   There is no mention in any of those claims of Ayala’s counsel’s failure to hire a toolmark

20   expert. And, even more generally, there is no allegation in those claims that Ayala’s trial

21   counsel should have challenged the notion that Ayala, rather than either of his co-

22   defendants, fired the fatal shot; the gist of Grounds 6C, 6D and 6F of Ayala’s first

23   amended petition was that Ayala’s trial counsel should have pursued a self-defense

24   theory. Ground 7 of Ayala’s second amended petition does not share a common core of

25   operative fact with Grounds 6C, 6D and 6F of his first amended petition, and, therefore,

26   does not relate back to those claims. As Ground 7 does not relate back to Ayala’s original

27   or first amended petition, it is barred by the statute of limitations, and it will be dismissed

28   on that ground.
                                                   6
1           The Court need not reach, and declines to reach, the question whether Ground 7

2    is unexhausted in state court or procedurally defaulted.

3           IT IS THEREFORE HEREBY ORDERED that Respondents’ Motion to Partially

4    Dismiss Second Amended Petition for Writ of Habeas Corpus (ECF No. 25) is GRANTED.

5    Ground 7 of Petitioner’s second amended habeas petition (ECF No. 23) is DISMISSED.

6           IT IS FURTHER ORDERED that Respondents shall, within 90 days from the date

7    of this order, file an answer, responding to the remaining claims in Petitioner’s second

8    amended habeas petition. In all other respects, the schedule for further proceedings set

9    forth in the order entered October 25, 2017 (ECF No. 21) remains in effect.

10          IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

11   25(d), the Clerk of the Court is directed to substitute Brian E. Williams, Sr., for Jo Gentry,

12   on the docket for this case, as the respondent warden.

13
            DATED THIS 15th day of Janaury, 2019.
14

15

16                                                     RICHARD F. BOULWARE, II,
                                                       UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                   7
